Citation Nr: 1207021	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-36 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent disabling for degenerative disc disease of the lumbosacral spine (back disability), to include separate disability ratings for bilateral lower extremity neurological deficiencies, as due to service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2011, the Veteran testified in a Travel Board hearing before the undersigned.  A copy of the hearing transcript is associated with the claims file.

The United States Court of Appeals for Veterans Claims (Court) has recently held that a request for total disability based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

However, in a statement from August 2009, the Veteran explicitly noted that he did not want to pursue a claim for TDIU, and review of the record revealed that the Veteran is currently employed.  On this basis, the Board finds that the issue of TDIU is not before the Board and has not been raised by the record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.



REMAND

The most recent VA spine examination was conducted in June 2008.  Specifically, the June 2008 VA examination report indicated that the Veteran had no neurological manifestations of his back disability as no sensory deficit and no muscular atrophy were noted, and deep tendon reflexes were physiologic and symmetrical.  However, at his May 2011 Board hearing, the Veteran that his back disability had increased in severity, noting that he had "a pulling coming from - down through the - in my toe" and that his doctor informed him that he had sciatica.  Based on the Veteran's credible lay assertions of an increase in symptomatology, especially to the extent that they suggest the potential for separately rated neurological impairment as contemplated by the pertinent rating criteria, new VA examinations are required so that the current severity of the Veteran's service-connected disability may be determined.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In addition, VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A (b).  During his May 2011 Board hearing, the Veteran put VA on notice of additional VA medical treatment at Cedar Park Community-Based Outpatient Clinic of the Central Texas Veterans Health Care System.  While the Veteran produced (with a waiver of RO consideration) some treatment reports from Cedar Park after the May 2011 hearing, particularly from his treating physician, it is unclear whether this represents the Veteran's current treatment reports in their entirety.  On remand, these records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's most recent VA treatment reports from the Cedar Park Community-Based Outpatient Clinic of the Central Texas Veterans Health Care System pertaining to the Veteran's service-connected back disability.  If such records are not available, associate a negative response from that facility with the claims file.

2. Schedule the Veteran for VA spine and neurological examinations to determine the current severity of his service-connected back disability.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's back disability, must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided, citing to current clinical findings and/or claims file documents as appropriate. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the lumbar spine in degrees, using a goniometer, noting by comparison the normal range of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's back disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's lumbar spine disorder.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months. 

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for any scheduled examination, obtain a copy of the notice letter, and indicate whether any notice that was sent was returned as undeliverable. 

4. When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


